Citation Nr: 1042716	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-28 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran requested a hearing before a member of the Board, but 
withdrew his request in a September 2010 writing.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset in 
service and was not caused or aggravated by the Veteran's active 
military service.  

2.  The Veteran's bilateral tinnitus did not have onset in 
service and was not caused or aggravated by the Veteran's active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2010).  

2.  The criteria for entitlement to service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.304 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he has asserted is the 
result of acoustic trauma in service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2010).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into service 
in September 1967.  Pure tone thresholds measured in the right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were -5, -10, -
10, -5, and 0 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz were 20, 5, 0, 0, and 5 decibels, respectively.  Speech 
recognition test scores were not provided.  Thus, the Veteran's 
hearing was within normal limits at enlistment.  

The Veteran's hearing was tested again at separation from service 
in May 1970.  The Veteran scored a 15/15 on whispered voice test 
and denied hearing loss or ear, nose, or throat trouble.  

There is no evidence of any hearing problem until May 2002, when 
the Veteran sought treatment from Sutter Audiology and Hearing 
Aid Center.  At that time, the Veteran was noted to have moderate 
to severe hearing loss above 3000Hz bilaterally.  Testing in June 
2003 showed severe high frequency bilateral hearing loss above 
3000Hz.  As the results of this test are in graphical form, the 
Board is not qualified to interpret them.  

In June 2006, the Veteran was afforded a VA examination.  At that 
examination, the Veteran complained of hearing loss and tinnitus 
that had onset approximately five years ago.  The Veteran's 
military occupational specialty (MOS) was a stock control 
accounting specialist, but he reported noise exposure from 
artillery, mortars, and aircraft in Vietnam.  Post service, the 
Veteran reported working the past five to six years at a printing 
press and twenty one years as a purchaser for DMV.  He denied any 
recreational noise exposure.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 10, 5, 5, 20, and 70 decibels, 
respectively.  Pure tone thresholds measured in the left ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 5, 10, 20, and 
70 decibels, respectively.  Speech recognition scores in both 
ears were 94 percent.  Thus, the Veteran met the criteria for a 
current hearing loss disability in both ears.  

However, the VA examiner opined that the Veteran's hearing loss 
and tinnitus did not have onset in service.  She noted that the 
Veteran reported onset of hearing loss and tinnitus five years 
ago, which was over thirty years after service.  She stated that 
hearing loss due to acoustic trauma occurs at the time of the 
trauma, not many years later, and that hearing loss due to 
chronic occupational noise exposure develops within the first ten 
to fifteen years of exposure.  

In his January 2007 notice of disagreement, the Veteran asserted 
that his hearing loss and tinnitus actually started thirty five 
years ago and that he had had a noisy job at the DMV for the last 
five years, but wore hearing protection.  He claimed that he told 
this to the examiner and that she became confused about the 
different dates.  

The Veteran's testimony concerning his perceived hearing loss and 
tinnitus, as well as the date of its onset, are competent 
evidence concerning when the Veteran's current hearing loss and 
tinnitus developed.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006). 

However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Here, the Board must find that the Veteran's 
assertions that he has experienced hearing loss and tinnitus 
since service are not credible.  

First, the Board notes that the Veteran's service treatment 
records are negative for any complaints of or treatment for 
hearing loss or tinnitus and that the Veteran's hearing was 
normal at separation from service, providing evidence against the 
Veteran's assertion that his hearing loss and tinnitus had onset 
in service.  Additionally, there is no evidence that the Veteran 
complained of or was treated for hearing loss prior to 2002.

Furthermore, the Veteran's own inconsistent statements undermine 
his credibility.  At his 2006 VA examination, the Veteran 
reported ringing in his ears and a decrease in hearing acuity 
five years ago.  After his claim was denied, the Veteran then 
submitted a statement in which he asserted that he had told the 
VA examiner that his hearing loss and tinnitus had been present 
for thirty five years, but that the Veteran had started a noisy 
job five years ago where he wore hearing protection.  He alleged 
that the examiner mixed up this information when writing her 
report.  

Under these circumstances, the Board finds that the 
contemporaneous medical evidence, which does not show hearing 
loss or tinnitus until more than thirty after service, has 
greater probative value than the Veteran's testimony.  See 
Rucker, 10 Vet, App. at 73; see also Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).  The Board notes that the evidence of 
record showing that the Veteran first sought treatment for 
hearing loss in 2002 is more consistent with the Veteran's 
testimony at his VA exam that his hearing loss and tinnitus began 
five years ago (about 2002/2001), rather than his testimony that 
his hearing difficulties have persisted since service.  This 
treatment also coincides with the Veteran beginning a new job 
with significant noise exposure.  The Veteran's explanation 
regarding the examiner having mixed up dates is found not 
credible. 

While the Veteran's military noise exposure is conceded, the 
weight of the evidence shows that this noise exposure did not 
cause the Veteran's current hearing loss and tinnitus.  
Accordingly, entitlement to service connection for bilateral 
hearing loss and tinnitus is denied.   The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in December 2005.  This letter informed the Veteran 
of what evidence was required to substantiate his claim, as well 
as VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, and 
the Veteran submitted private treatment records from Sutter 
Audiology and Hearing Aide Center.  The appellant was also 
afforded a VA medical examination in June 2006.  The examination 
is adequate and probative for VA purposes because the examiner 
relied on sufficient facts and data, including a review of the 
claims folder, provided a rationale for the opinion rendered, and 
there is no reason to believe that the examiner did not reliably 
apply reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


